      Case 2:19-cv-02137-KHV-GEB Document 53 Filed 12/06/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,              )
                                             )
               Plaintiffs,                   )
                                             )       Case No. 2:19-CV-02137
v.                                           )
                                             )
KANSAS ATHLETICS, INC.,                      )
                                             )
               Defendant.                    )


PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
         JOIN PARTIES OR OTHERWISE AMEND THE PLEADINGS
       Plaintiffs David Beaty and DB Sports, LLC, by and through undersigned counsel, hereby

move the court for an Order allowing up to and including Monday, January 10, 2020 to file any

motion for leave to join additional parties or to otherwise amend the pleadings. In support of this

motion, Plaintiffs state as follows:

       1.      On October 4, 2019, Plaintiffs served interrogatories, requests for production, and

requests for admission on Kansas Athletics, Inc. (“KAI”).

       2.      On October 30, 2019, the parties filed a joint motion to extend KAI’s deadline to

supplement its initial disclosures, KAI’s deadline to answer Plaintiffs’ written discovery, and the

parties’ deadline to file any motion for leave to join additional parties or to otherwise amend the

pleadings. (ECF No. 46.) The Court granted that motion and extended the deadline to file any

motion for leave to join additional parties or to otherwise amend the pleadings. In support of this

motion. (ECF No. 47.)

       3.      On December 4, 2019, the parties conducted a discovery conference concerning

KAI’s responses to Plaintiffs’ written discovery. (ECF No. 51.) The parties are currently briefing

a motion to compel following the discovery conference. (ECF No. 52.)



{00201097.DOCX}
      Case 2:19-cv-02137-KHV-GEB Document 53 Filed 12/06/19 Page 2 of 3




       4.      The original deadline to amend pleadings was November 22. The discovery in

dispute served as the basis for the parties to originally request an extension of the deadline to file

a motion to amend the pleadings. (ECF No. 46 at 2, ¶ 4.) In view of the on-going discovery dispute,

Plaintiffs respectfully request that the Court grant additional time to move for leave to amend

pleadings.

       5.      Counsel for Plaintiffs conferred with counsel for Defendant regarding the relief

requested in this motion and Defendant does not oppose this motion

       WHEREFORE, Plaintiffs David Beaty and DB Sports, LLC respectfully request that the

Court enter an order extending the deadline to file any motion for leave to join additional parties

or to otherwise amend the pleadings up to January 10, 2020.

                                               Respectfully submitted,

                                               /s/ Brent N. Coverdale
                                               James D. Griffin       KS # 12545
                                               Brent N. Coverdale KS # 18798
                                               Scharnhorst Ast Kennard Griffin PC
                                               1100 Walnut, Suite 1950
                                               Kansas City, MO 64106
                                               Tel: (816) 268-9419
                                               Fax: (816) 268-9409

                                               E-mail:        jgriffin@sakg.com
                                                              bcoverdale@sakg.com

                                               and




{00201097.DOCX}                                   2
      Case 2:19-cv-02137-KHV-GEB Document 53 Filed 12/06/19 Page 3 of 3




                                             Michael P. Lyons (seeking admission pro hac vice)
                                             Christopher J. Simmons (seeking admission pro hac vice)
                                             Stephen Higdon (seeking admission pro hac vice)
                                             Deans & Lyons, LLP
                                             325 N. Saint Paul St., Suite 1500
                                             Dallas, Texas 75201-3891
                                             Tel: (214) 965-8500
                                             Fax: (214) 965-8505
                                             E-mail:        mlyons@deanslyons.com
                                                            csimmons@deanslyons.com
                                                            shigdon@deanslyons.com
                                             Counsel for Plaintiffs



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on December 6, 2019, a true and correct copy of the
foregoing document was filed via the Court’s electronic filing system, which will generate notice
to all counsel of record.

                                                    /s/ Brent N. Coverdale
                                                    Attorney for Plaintiffs




{00201097.DOCX}                                 3
